— Judgment, Supreme Court, Bronx County (Dominick Massaro, J.), rendered May 2, 1988, which convicted defendant, upon his guilty plea, of a violation of probation and resentenced him to a term of 1 to 3 years’ imprisonment, unanimously affirmed.
Defendant’s contentions as to the insufficiency of the allocution and of the opportunity to address the court have not been preserved as matters of law for appellate review. (People v Pellegrino, 60 NY2d 636; People v Lombardo, 108 AD2d 873 [2d Dept].) We find no basis to exercise our interest of justice jurisdiction where defendant, represented by counsel and present in court, pleaded guilty to the probation violation charge. (People v Pons, 134 AD2d 378 [2d Dept].) Concur— Murphy, P. J., Sullivan, Carro, Wallach and Rubin, JJ.